DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael D. Turner (Reg. No. 52,306) on 2/9/2021.
The application has been amended as follows: 
In claim 4, (patented claim 3), lines 1-2, “wherein the flange has a pair of parallel sides spaced” has been changed to --wherein the pair of parallel sides are spaced--.

Reasons for Allowance
Claims 1, 3-10, and 18-19 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not show or fairly suggest a plunger adapter including a flange having a length greater than a width, a peripheral seal extending away from the flange, wherein peripheral seal is radially asymmetrical, a cylindrical receptacle, wherein the flange is symmetrical along a first plane and symmetrical along a second plane perpendicular to the first plane, and wherein the flange further comprises a pair of parallel sides as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Howell (US D046997) discloses a force cup with a non-circular shape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274.  The examiner can normally be reached on Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/W.R.K/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754